Citation Nr: 0324003	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1952 until 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained.  

2.  Service connection is currently established solely for 
duodenal ulcer disease, rated 60 percent disabling.

3.  The veteran's single service-connected disability, 
duodenal ulcer disease, has not been shown by competent 
(clinical) evidence to preclude substantially gainful 
employment consistent with the veteran's education and 
occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19, 4.114, Diagnostic Codes 7305, 7308 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Total disability rating based on individual unemployability

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

Factual background

The veteran first raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities in October 1995.  The claim 
was denied in a rating decision dated February 1996.  The 
veteran appealed that determination.  In August 1997, the 
matter came before the Board and was remanded for further 
development.  The claim was finally denied by the Board in 
August 1998.  Among the evidence then of record was an August 
1995 Attending Physician's Statement of Functional Capacity, 
completed by a VA physician for the veteran's insurance 
company.  In that report, the primary diagnosis affecting 
work ability was identified as bipolar disorder.  Secondary 
diagnoses affecting work ability were identified as organic 
brain dysfunction, duodenal ulcer and glaucoma.  The veteran 
was to completely avoid pushing, pulling, twisting, bending, 
stooping and squatting, due to abdominal pain.  He was found 
to be totally disabled for an indefinite period of time. 

Subsequent to the Board's final denial in August 1998, the 
veteran filed a new claim for compensation based on 
unemployability.  He filed an application in March 1999.  
That document revealed that the veteran's last place of 
employment was Sears Company in Topeka, Kansas, where he 
worked in sales.  He stated that he had last worked full 
time, and had become too disabled to work, in October 1991.  
He identified ulcer disease with dumping syndrome as a 
service-connected disability which precluded employment.  He 
indicated that he had missed 2 to 3 months of work each year 
due to his condition.  Regarding his educational background, 
the veteran indicated that he was a college graduate with 
B.S. degree in chemistry.  He did not indicate any additional 
schooling, skills or training.  

A VA outpatient treatment report dated November 1998 noted 
complaints of abdominal discomfort over the previous 6 
months.  The veteran indicated that such pain was 
particularly strong immediately after eating.  
Gastrointestinal findings at that time were within normal 
limits.  He weighed 164 pounds.

A VA outpatient treatment report dated March 1999 revealed 
complaints of a nervous stomach and abdominal pain.  
Examination demonstrated epigastric tenderness, with normal 
bowel sounds.  He weighed 172 pounds.

The veteran underwent a VA gastrointestinal system 
examination in April 1999.  The veteran complained of reflux, 
off and on, and chronic diarrhea.  He indicated his reflux 
was increased with stress.  The veteran also complained of 
fecal leakage, especially with stress such as lifting or 
coughing.  Upon objective examination, the abdomen was soft 
and there was tenderness over the mid epigastrium.  There was 
no organomegaly.  Bowel sounds were present.  His weight was 
characterized as stable and he had no signs of anemia.  There 
was tenderness over the mid epigastrium. 

The veteran offered testimony before the RO at a personal 
hearing in January 2000.  the veteran explained that, due to 
his service-connected duodenal ulcer, he had to eat 5 or 6 
small meals a day.  He further reported that following each 
meal he had to lie down for about 40 to 45 minutes to 
alleviate pain.  The veteran also explained that he had a 
very tender feeling in his duodenum that prevented him from 
lifting.  The veteran stated that, even in sedentary jobs, he 
could think of no profession that would allow for several 
meal breaks daily, each followed by 40 or more minutes of 
resting.  The veteran also testified that he tired very 
easily and had problems with incontinence which occurred 4 to 
5 times per week.  The veteran also stated that he sometimes 
had reflux problems, but that the condition was generally 
well controlled by medication.  The veteran stated that he 
was not currently having problems with weight loss.  

At his January 2000 hearing, the veteran further stated that 
as a consequence of a prior surgery for his ulcer, he became 
hypoglycemic.  Reportedly, that condition was associated with 
symptomatology such as shakes and sweats.  He indicated that 
when a hypoglycemic attack occurred, he had to sit down and 
have orange juice or candy, the latter of which was bad for 
the ulcer condition.  He stated that his hypoglycemic 
episodes occur about 2 to 3 times per week and that each 
lasts for about 20 to 30 minutes.  When asked if a medical 
professional ever associated his hypoglycemia with his 
duodenal ulcer surgery, the veteran answered in the 
affirmative.  He stated that a surgeon noted the causal 
relationship in 1975.

The veteran was most recently examined by VA in October 2002.  
The examination report detailed the veteran's medical 
history.  Briefly, it was noted that the veteran was treated 
for gastritis during service in 1954.  Upon examination in 
1964, he reported a burning sensation in his stomach, which 
occurred 5 to 6 times daily, brought about by heavy exertion 
and stress.  The veteran began working at Sears in 1967.  His 
symptomatology worsened and he had to quit that job.  He had 
a gastrointestinal endoscopy in 1976.  That procedure 
revealed reflux, esophagitis, narrowed pylorus and scars in 
the duodenum.  The veteran's private physician noted that 
strict dietary management was not compatible with his 
occupation as a salesman.  Additional surgery was performed 
in 1977.  He returned to work at Sears in December 1977 and 
continued to work there until 1992 when he was placed on 
extended medical leave secondary to compromised performance 
as a result of memory impairment, blackouts, brain 
dysfunction, anxiety, depression, emotional lability and mood 
swings related to a head injury sustained in 1991.

At the time of his physical examination in October 2002, the 
veteran presented with complaints of constant abdominal pain 
and tenderness rated as a 2 on a scale of 1 to 10.  He also 
complained of bloating, pain after meals and tenderness of 
the stomach with lifting.  Reportedly, within 20 to 45 
minutes of eating he had cramps and loose stools.  He tired 
easily.  He also complained of odynophagia, characterized by 
the examiner as the sensation that food was hanging up in his 
chest.  He stated that he used about half a bottle of Maalox 
each day.  The veteran reported eating 5 or 6 small meals 
daily and that he continued to have 3 to 4 loose stools 
daily.  After meals, the veteran reported colicky-type pain 
with bloating and distention prior to a loose bowel movement.  
Such pain was also associated with nausea and flatulence.  He 
had occasional incontinence, 4 to 5 times weekly, urged by 
lifting and coughing.  He denied use of absorbent pads.  The 
veteran explained that, following meals, he had to stretch 
out in a recliner for about 30 minutes to allow food to pass 
before he feels more comfortable.  At such times he has no 
tolerance for milk, lettuce, spices, citric juices, tomato 
juice, onions, peppers or caffeine.  He also continued to 
have 2 to 3 hypoglycemic episodes weekly.  The veteran denied 
vomiting, hematemesis or melena.  

Upon objective examination, the abdomen was soft.  There was 
a moderate degree of epigastric tenderness, without guarding 
or rebound.  Bowel sounds were present and active and there 
were no palpable masses or hepatosplenomegaly.  The diagnoses 
were chronic atrophic gastritis and acid peptic disease with 
a history of duodenal ulcer.  It was noted that there was no 
evidence of current ulceration.  A history of hiatal hernia 
and gastroesophageal reflux disease was also noted.  

Following the examination, the VA examiner concluded that the 
veteran's service-connected condition had little impact on 
employability.  He found the relative degree of industrial 
impairment to be minimal.  The examiner stated that it was 
apparent that the veteran's condition was no different than 
it had been prior to 1991, when the veteran was working.  
Instead, the examiner concluded that it was the veteran's 
nonservice-connected conditions that primarily affected his 
employability.  

Analysis

As noted previously, a veteran is entitled to a total 
disability evaluation based on individual unemployability if 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the 
present case, the veteran is assigned a 60 percent disability 
rating for a duodenal ulcer, postoperative.  This is the 
highest schedular evaluation assignable under Diagnostic Code 
7305 for rating duodenal ulcer disease, or under Diagnostic 
Code 7308 for rating postgastrectomy syndromes.  Thus, the 
veteran meets the scheduler criteria for total rating 
consideration under 38 C.F.R. § 4.16(a).

Despite having a disability rated as 60 percent disabling, 
the Board concludes that a grant of TDIU is not warranted 
here.  The reason for this is that, as will be discussed 
below, the evidence does not establish that the veteran's 
service-connected duodenal ulcer has rendered him 
unemployable.

As noted earlier, the symptomatology associated with the 
veteran's duodenal ulcer includes abdominal discomfort, 
especially after meals.  Other symptoms are reflux, chronic 
diarrhea, fecal leakage and hypoglycemic attacks.  Regarding 
the last symptom, the veteran reports that he was told by a 
surgeon that his hypoglycemia was related to surgery for his 
ulcer condition.  However, the evidence of record shows no 
competent medical statement attributing hypoglycemic episodes 
to the service-connected ulcer condition.  As a lay person, 
the veteran is not competent to render any statements of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Aside from the episodes of hypoglycemia, which have not been 
shown by competent evidence to relate to the veteran's 
service-connected duodenal ulcer disability, the Board 
acknowledges the veteran's symptoms as described above.  The 
Board further is cognizant of the veteran's statements 
explaining his needs to eat 5 to 6 small meals daily and to 
lie down and rest for up to 40 minutes following each meal.  
Without question, such symptomatology interferes with 
employment.  However, the question at issue is not whether 
the symptoms of the veteran's duodenal ulcer make employment 
more difficult.  Rather, the relevant inquiry is whether such 
symptomatology precludes work altogether.  Here there is no 
evidence to show that the veteran is totally disabled due to 
his duodenal ulcer symptoms.  In support of that conclusion, 
the Board relies on the VA examination conducted in October 
2002.  At that time, the VA examiner found that the veteran's 
service-connected duodenal ulcer disability had little impact 
on employability and that the relative degree of industrial 
impairment was minimal.  

The Board finds the October 2002 VA opinion to be persuasive.  
Prior to rendering such opinion, the VA examiner reviewed the 
claims file in great detail, as evidenced by his thorough 
summation of the veteran's past medical history.  Then, 
following such review of the evidence and following a 
physical examination, it was determined that the veteran's 
gastrointestinal symptomatology had not deteriorated 
significantly from findings made prior to 1991, when the 
veteran was still working.  The examiner reasoned that if his 
ulcer symptoms prior to 1991 did not preclude employment, and 
since the symptoms remained essentially unchanged to date, 
there was no reason why the service-connected duodenal ulcer 
disability should preclude employment currently.  

An August 1995 Attending Physician's Statement of Functional 
Capacity noted that the primary diagnosis affecting work 
ability was bipolar disorder, for which the veteran is not 
service-connected.  That report did list the veteran's 
duodenal ulcer among secondary conditions affecting 
employment, and also noted that various activities, such as 
pushing, pulling, twisting, bending, stooping and squatting, 
were to be avoided due to abdominal pain.  However, overall, 
that report is consistent with the VA examiner's October 2002 
opinion that the veteran's service-connected duodenal ulcer 
disease was not a bar to employment.  

In conclusion, while the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), the evidence is 
nonetheless against his claim for a total disability rating.  
Indeed, the evidence of record does not demonstrate that the 
veteran is unable to engage in substantially gainful 
employment due to his service-connected duodenal ulcer 
disability.  Indeed, the evidence reflects that the veteran 
is a college graduate, with a chemistry degree.  As 
educational background is among the factors taken into 
consideration, this evidence persuades against a finding of 
TDIU as his educational level does not preclude employment 
consistent with his physical activity restrictions.  
Moreover, the evidence further shows that while health issues 
forced the veteran to terminate his last occupation, the 
evidence does not show that symptomatology related to the 
service-connected duodenal ulcer disability, standing alone, 
precludes gainful employment.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

